DETAILED ACTION
	This Office Action is in reply to Applicant’s Request for Continued Examination for application number 16/915,240. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on Aug 16, 2022 has been entered.
 

Status of Claims
Claim(s) 1-3, 5-8, 11-12, 15-17, 21-22, 24, 30-31, 36, 38-39 and 41-43 is/are currently pending and has/have been examined.
Claim(s) 41-13 has/have been newly added. 


Response to Amendment 
	The Amendment filed on Aug 16, 2022 has been entered. Applicant’s Remarks filed on Aug 16, 2022 have been considered as follows.
Based on the Amendments to the Claims, the objections and 112(a) rejections previously set forth are withdrawn. 
Based on the Amendments to the Claims, and Page(s) 6-8 of Applicant’s Remarks, the prior art rejection(s) has/have been modified to address the amended claims.


Information Disclosure Statement
	The information disclosure statement(s) filed Aug 16, 2022 is/are acknowledged. The information disclosed therein has been considered except where lined through. 
A signed copy of the corresponding IDS form(s) has/have been provided with this Office Action.


Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 16-17, 21-22 and 24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Regarding Claim 16, the recitation “preferentially contain a specified number of particles” in the last line of the claim is unclear.  It is unclear whether Applicant is intending to limit the claim to ‘a specified number of particles’ or if this is exemplary. In the case of the language being exemplary, the examiner notes that the use of exemplary language is better set forth in the specification rather than the claims (see MPEP 2173.05 (d)). 

Claim(s) 17, 21-22 and 24 are rejected by virtue of dependency on Claim 16. 

Regarding Claim 22, the recitation “preferentially associated with” in the last lines of the claim is unclear.  It is unclear whether Applicant is intending to limit the claim to a specific instance or if this recitation is exemplary. In the case of the language being exemplary, the examiner notes that the use of exemplary language is better set forth in the specification rather than the claims (see MPEP 2173.05 (d)). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 5-8, 11-12, 15-17, 21-22, 24, 30-31, 36, 38-39 and 41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bharadwaj et al (US 2015/0292988, already of record) in view of Pollack et al (US 2017/0266653) and in further view of Weitz et al (US 2015/0298157, already of record). Guldiken et al (Sheathless Size-Based Acoustic Particle Separation, Sensors, 2102, 12, pp. 905-922, already of record) is used as evidence as to acoustic waves’ capability of aligning and separating particles in a fluid. 

	Regarding Claim 1, Bharadwaj teaches a device for ordering particles in a liquid (see Bharadwaj: Abstract; [0037]; the examiner notes that droplet formation is a form of ordering particles in a desired manner), comprising:
a first channel having a first inlet and a first outlet (see Bharadwaj: Fig 1B)
a pump configured to transport the ordered particles in the first channel (see Bharadwaj: “aqueous fluids added through each of channel segments 304 and 306 may be the same as or different from each other and the fluid portion of aqueous stream 312. As will be appreciated, the various channel segments will typically be fluidly coupled to sources of the fluids that are to be flowed through those channel segments. Such fluid sources may include reservoirs integrated within a device or interfaced with a device, or may include other interfaces with other fluidic systems, e.g., syringes, pumps, fluidic networks or the like, or interfaced with external reservoirs, e.g., external fluid accession systems for drawing fluids from tubes, vials, wells, or the like, or even external processing systems, e.g., amplification systems, sample material extraction systems, filtration systems, separation systems, liquid chromatography systems, or the like.”, [0064])
Bharadwaj does not explicitly teach “a first source of acoustic energy operatively coupled to the first channel”. 
	However, Pollack teaches the analogous art of concentrating beads in a droplet (see Pollack: Abstract). Pollack teaches that droplet actuators can comprise acoustic forces and piezoelectric/ultrasonic pumps to control the liquid flow within the channel (see Pollack: [0031]). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the channels of Bharadwaj to comprise acoustic forces and piezoelectric/ultrasonic pumps, on any suitable location within the system in operable communication with the channels, as taught by Pollack, because Pollack teaches that droplet actuators can comprise acoustic forces and piezoelectric/ultrasonic pumps to control the liquid flow within the channel (see Pollack: [0031]). 

Modified Bharadwaj does not explicitly teach the nodes being evenly spaced disposed longitudinally in the first channel (the examiner notes that this recitation is a recitation of intended result of the application of the structure that is being addressed in the interest of compact prosecution). 
However, Weitz teaches the analogous art of droplet production using acoustic standing waves (see Weitz: Abstract). Weitz teaches that particles can be sorted by use of surface acoustic waves specifically by using an interdigitated transducer or a piezoelectric substrate, where the acoustic wave generators are located on any suitable location within the system such that they can control formation of droplets within any number of channels (see Weitz: [0041]; [0048]-[0049]; Fig 2A-2C; the examiner notes that Fig 2A describes two intersecting channels, each with acoustic energy sources, where the acoustic energy sources generate a number of nodes within the channels, regularly spaced throughout said channel, as a function of the acoustic waves being generated; that is, the acoustic energy source creates nodes that will always be in the same location within the channel as long as it operates under the same conditions; see, also, Claim Interpretation section). Weitz teaches that acoustic waves may be applied to a channel in the direction of flow to control the flow within the channel (see Weitz: [0031]-[0032]).  Further, as demonstrated by Guldiken, use of acoustic generators to produce standing waves in a fluid leads to the generation of pressure nodes that lead to particle ordering along said pressure nodes (see Guldiken: Abstract; ‘Working Principle’ section, Page 907-910). The examiner notes that the recitation of “wherein the particles in the liquid in the first channel are ordered in the direction of flow” describes a functional limitation of the actuation of the acoustic waves. As such, if the prior art is capable of achieving the claimed function, for example due to the location or arrangement of the acoustic energy source, then it will read on the claim as a whole. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the acoustic forces and piezoelectric/ultrasonic pumps of modified Bharadwaj to specifically be an interdigitated transducer or a piezoelectric substrate, on any suitable location within the system in operable communication with the channels to obtain control of flow, such as in the direction of flow, as taught by Weitz, because Weitz teaches that acoustic wave generators can control formation of droplets and also the flow within the channel (see Weitz: [0041]; [0048]-[0049]; Fig 2A-2C). The examiner notes that one of skill in the art would readily understand that the pressure nodes formed by the acoustic forces and piezoelectric/ultrasonic pumps of the combination of Bharadwaj, Pollack and Weitz would result in the ordering of particles along the evenly spaced nodes disposed longitudinally as evidenced by Guldiken.

	Regarding Claim 2, modified Bharadwaj teaches all the limitations as applied to Claim 1 and further teaches further comprising: a first source of particles in fluid communication with the first inlet, and/or a second channel having a second inlet and a second outlet, wherein the second channel intersects the first channel between the first and second outlet (see Bharadwaj: Fig 1B; Bharadwaj: [0037]; [0055]-[0056]; the examiner notes that Bharadwaj teaches a plurality of sources containing the liquids to be processed and teaches that the liquids can contain particles such as cells or DNA).

Regarding Claim 3, modified Bharadwaj teaches all the limitations as applied to Claim 1 and further teaches wherein the first source of acoustic energy comprises an interdigitated transducer or a piezoelectric material (see modification of Claim 1, modify the channels of Bharadwaj to have acoustic generators, such as interdigitated transducer or a piezoelectric substrate, on any suitable location within the system in operable communication with the channels as taught by Weitz).

Regarding Claim 5, modified Bharadwaj teaches all the limitations as applied to Claim 2 and further teaches further comprising a second source of particles in fluid communication with the second channel (see Bharadwaj: [0037]; [0055]-[0056]; the examiner notes that Bharadwaj teaches a plurality of sources containing the liquids to be processed and teaches that the liquids can contain particles such as cells or DNA).

Regarding Claim 6, modified Bharadwaj teaches all the limitations as applied to Claim 5 and further teaches further comprising a second source of acoustic energy operatively coupled to the second channel, wherein actuation of the second source of acoustic energy propagates an acoustic wave having one or more nodes in the second channel, wherein particles in liquid in the second channel are ordered according to the one or more nodes (see modification of Claim 1, modify the channels of Bharadwaj to have acoustic generators, such as interdigitated transducer or a piezoelectric substrate, on any suitable location within the system in operable communication with the channels as taught by Weitz; see Weitz: [0041]; [0048]-[0049]; Fig 2A-2C; the examiner notes that Fig 2A describes two intersecting channels, each with acoustic energy sources and Weitz teaches that acoustic waves may be applied to a channel in the direction of flow to control the flow within the channel in [0031]-[0032]).

Regarding Claim 7, modified Bharadwaj teaches all the limitations as applied to Claim 6 and further teaches wherein the second source of acoustic energy comprises an interdigitated transducer or a piezoelectric material (see modification of Claim 1, modify the channels of Bharadwaj to have acoustic generators, such as interdigitated transducer or a piezoelectric substrate, on any suitable location within the system in operable communication with the channels as taught by Weitz).

Regarding Claim 8, modified Bharadwaj teaches all the limitations as applied to Claim 1 and further teaches further comprising a collection region in fluid communication with the first outlet, or a droplet formation region configured to form droplets comprising a particle, wherein the droplet formation region is in fluid communication with the first outlet (see Bharadwaj: “microcapsules may be collected, e.g., from a reservoir or other outlet at the end of channel segment 108”, [0052]; “The droplets are formed as the aqueous fluid is pushed into and through that interface into channel segment 10”, [0054]).

	Regarding Claim 11, Bharadwaj teaches a method for ordering particles in a liquid (see Bharadwaj: Abstract; [0037]; the examiner notes that droplet formation is a form of ordering particles in a desired manner), comprising:
providing the device of Claim 1 (see modification of Claim 1)
actuating the first source of acoustic energy of the device to propagate an acoustic wave having a plurality of nodes in the first channel (see modification of Claim 1, Weitz teaches using acoustic standing wave to sort the particles)
allowing the particles in the liquid in the first channel to order according to the one or more nodes (see modification of Claim 1, Weitz teaches using acoustic standing wave to sort the particles and Guldiken evidences that the creation of the pressure nodes from the acoustic standing wave orders the particles).

Regarding Claim 12, modified Bharadwaj teaches all the limitations as applied to Claim 11 and further teaches wherein the first source of acoustic energy comprises an interdigitated transducer or a piezoelectric material or the device further comprises a collection region in fluid communication with the first outlet (see modification of Claim 11, modify the channels of Bharadwaj to have acoustic generators, such as interdigitated transducer or a piezoelectric substrate, on any suitable location within the system in operable communication with the channels as taught by Weitz; see Bharadwaj: “microcapsules may be collected, e.g., from a reservoir or other outlet at the end of channel segment 108”, [0052]; “The droplets are formed as the aqueous fluid is pushed into and through that interface into channel segment 10”, [0054]).

 Regarding Claim 15, modified Bharadwaj teaches all the limitations as applied to Claim 11 and further teaches wherein the particle comprises a cell, a bead or a combination thereof (see Bharadwaj: [0037]).

Regarding Claim 16, Bharadwaj teaches a method for producing droplets comprising a particle (see Bharadwaj: Abstract; [0037]; the examiner notes that droplet formation is a form of ordering particles in a desired manner), comprising:
a first channel having a first inlet and a first outlet (see Bharadwaj: Fig 1B)
a droplet formation region, in fluid communication with the first outlet (see Bharadwaj: “microcapsules may be collected, e.g., from a reservoir or other outlet at the end of channel segment 108”, [0052]; “The droplets are formed as the aqueous fluid is pushed into and through that interface into channel segment 10”, [0054])
a pump configured to transport the ordered particles in the first channel (see Bharadwaj: “aqueous fluids added through each of channel segments 304 and 306 may be the same as or different from each other and the fluid portion of aqueous stream 312. As will be appreciated, the various channel segments will typically be fluidly coupled to sources of the fluids that are to be flowed through those channel segments. Such fluid sources may include reservoirs integrated within a device or interfaced with a device, or may include other interfaces with other fluidic systems, e.g., syringes, pumps, fluidic networks or the like, or interfaced with external reservoirs, e.g., external fluid accession systems for drawing fluids from tubes, vials, wells, or the like, or even external processing systems, e.g., amplification systems, sample material extraction systems, filtration systems, separation systems, liquid chromatography systems, or the like.”, [0064])
pumping the ordered particles in the first channel to the droplet formation region with the pump (see Bharadwaj: “aqueous fluids added through each of channel segments 304 and 306 may be the same as or different from each other and the fluid portion of aqueous stream 312. As will be appreciated, the various channel segments will typically be fluidly coupled to sources of the fluids that are to be flowed through those channel segments. Such fluid sources may include reservoirs integrated within a device or interfaced with a device, or may include other interfaces with other fluidic systems, e.g., syringes, pumps, fluidic networks or the like, or interfaced with external reservoirs, e.g., external fluid accession systems for drawing fluids from tubes, vials, wells, or the like, or even external processing systems, e.g., amplification systems, sample material extraction systems, filtration systems, separation systems, liquid chromatography systems, or the like.”, [0064]) so that the droplets produced by the droplet formation region preferentially contain a specified number of particles (the examiner notes that this describes intended result of method steps positively recited; see, also, MPEP 2111.04)
Bharadwaj does not explicitly teach “a first source of acoustic energy operatively coupled to the first channel”. 
	However, Pollack teaches the analogous art of concentrating beads in a droplet (see Pollack: Abstract). Pollack teaches that droplet actuators can comprise acoustic forces and piezoelectric/ultrasonic pumps to control the liquid flow within the channel (see Pollack: [0031]). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the channels of Bharadwaj to comprise acoustic forces and piezoelectric/ultrasonic pumps, on any suitable location within the system in operable communication with the channels, as taught by Pollack, because Pollack teaches that droplet actuators can comprise acoustic forces and piezoelectric/ultrasonic pumps to control the liquid flow within the channel (see Pollack: [0031]). 

Modified Bharadwaj does not explicitly teach the nodes being evenly spaced disposed longitudinally in the first channel (the examiner notes that this recitation is a recitation of intended result of the application of the structure that is being addressed in the interest of compact prosecution). 
However, Weitz teaches the analogous art of droplet production using acoustic standing waves (see Weitz: Abstract). Weitz teaches that particles can be sorted by use of surface acoustic waves specifically by using an interdigitated transducer or a piezoelectric substrate, where the acoustic wave generators are located on any suitable location within the system such that they can control formation of droplets within any number of channels (see Weitz: [0041]; [0048]-[0049]; Fig 2A-2C; the examiner notes that Fig 2A describes two intersecting channels, each with acoustic energy sources, where the acoustic energy sources generate a number of nodes within the channels, regularly spaced throughout said channel, as a function of the acoustic waves being generated; that is, the acoustic energy source creates nodes that will always be in the same location within the channel as long as it operates under the same conditions; see, also, Claim Interpretation section). Weitz teaches that acoustic waves may be applied to a channel in the direction of flow to control the flow within the channel (see Weitz: [0031]-[0032]).  Further, as demonstrated by Guldiken, use of acoustic generators to produce standing waves in a fluid leads to the generation of pressure nodes that lead to particle ordering along said pressure nodes (see Guldiken: Abstract; ‘Working Principle’ section, Page 907-910). The examiner notes that the recitation of “wherein the particles in the liquid in the first channel are ordered in the direction of flow” describes a functional limitation of the actuation of the acoustic waves. As such, if the prior art is capable of achieving the claimed function, for example due to the location or arrangement of the acoustic energy source, then it will read on the claim as a whole. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the acoustic forces and piezoelectric/ultrasonic pumps of modified Bharadwaj to specifically be an interdigitated transducer or a piezoelectric substrate, on any suitable location within the system in operable communication with the channels to obtain control of flow, such as in the direction of flow, as taught by Weitz, because Weitz teaches that acoustic wave generators can control formation of droplets and also the flow within the channel (see Weitz: [0041]; [0048]-[0049]; Fig 2A-2C). The examiner notes that one of skill in the art would readily understand that the pressure nodes formed by the acoustic forces and piezoelectric/ultrasonic pumps of the combination of Bharadwaj, Pollack and Weitz would result in the ordering of particles along the evenly spaced nodes disposed longitudinally as evidenced by Guldiken.
 

Regarding Claim 17, modified Bharadwaj teaches all the limitations as applied to Claim 16 and further teaches wherein the first source of acoustic energy comprises an interdigitated transducer or a piezoelectric material or the device further comprises a collection region in fluid communication with the first outlet and/or a second channel having a second inlet and a second outlet, wherein the second channel intersects the first channel between the first and second outlet (see modification of Claim 11, modify the channels of Bharadwaj to have acoustic generators, such as interdigitated transducer or a piezoelectric substrate, on any suitable location within the system in operable communication with the channels as taught by Weitz; see Bharadwaj: “microcapsules may be collected, e.g., from a reservoir or other outlet at the end of channel segment 108”, [0052]; “The droplets are formed as the aqueous fluid is pushed into and through that interface into channel segment 10”, [0054]; Fig 1B; Bharadwaj: [0037]; [0055]-[0056]).

Regarding Claim 21, modified Bharadwaj teaches all the limitations as applied to Claim 17 and further teaches further comprising a second source of acoustic energy operatively coupled to the second channel, wherein actuation of the second source of acoustic energy propagates na acoustic wave having one or more nodes in the second channel, wherein particles in liquid in the second channel are ordered according to the one or more nodes (see modification of Claim 1, modify the channels of Bharadwaj to have acoustic generators, such as interdigitated transducer or a piezoelectric substrate, on any suitable location within the system in operable communication with the channels as taught by Weitz; see Weitz: [0041]; [0048]-[0049]; Fig 2A-2C; the examiner notes that Fig 2A describes two intersecting channels, each with acoustic energy sources).

Regarding Claim 22, modified Bharadwaj teaches all the limitations as applied to Claim 21 and further teaches wherein the second source of acoustic energy comprises an interdigitated transducer or a piezoelectric material and/or the method further comprises actuating the second source of acoustic energy and allowing particles in the second liquid to order according to the one or more nodes, wherein a aspecified number of particles in the first channel are rpeferentually associated with a specified number of particles in the second channel at the intersection of the first and second channel (see modification of Claim 1, modify the channels of Bharadwaj to have acoustic generators, such as interdigitated transducer or a piezoelectric substrate, on any suitable location within the system in operable communication with the channels as taught by Weitz).

Regarding Claim 24, modified Bharadwaj teaches all the limitations as applied to Claim 22 and further teaches wherein the specified number of particles in the first channel is 1, the specified number of particles in the second channel is 1 and/or the particle comprises a cell, a bead or a combination thereof (see Bharadwaj: [0037]).

Regarding Claim 30, Bharadwaj teaches a system for ordering particles in a liquid (see Bharadwaj: Abstract; [0037]; the examiner notes that droplet formation is a form of ordering particles in a desired manner), comprising:
a first channel having a first inlet and a first outlet (see Bharadwaj: Fig 1B)
a pump configured to transport the ordered particles in the first channel (see Bharadwaj: “aqueous fluids added through each of channel segments 304 and 306 may be the same as or different from each other and the fluid portion of aqueous stream 312. As will be appreciated, the various channel segments will typically be fluidly coupled to sources of the fluids that are to be flowed through those channel segments. Such fluid sources may include reservoirs integrated within a device or interfaced with a device, or may include other interfaces with other fluidic systems, e.g., syringes, pumps, fluidic networks or the like, or interfaced with external reservoirs, e.g., external fluid accession systems for drawing fluids from tubes, vials, wells, or the like, or even external processing systems, e.g., amplification systems, sample material extraction systems, filtration systems, separation systems, liquid chromatography systems, or the like.”, [0064])
Bharadwaj does not explicitly teach “a first source of acoustic energy operatively coupled to the first channel”. 
	However, Pollack teaches the analogous art of concentrating beads in a droplet (see Pollack: Abstract). Pollack teaches that droplet actuators can comprise acoustic forces and piezoelectric/ultrasonic pumps to control the liquid flow within the channel (see Pollack: [0031]). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the channels of Bharadwaj to comprise acoustic forces and piezoelectric/ultrasonic pumps, on any suitable location within the system in operable communication with the channels, as taught by Pollack, because Pollack teaches that droplet actuators can comprise acoustic forces and piezoelectric/ultrasonic pumps to control the liquid flow within the channel (see Pollack: [0031]). 

Modified Bharadwaj does not explicitly teach the nodes being evenly spaced disposed longitudinally in the first channel (the examiner notes that this recitation is a recitation of intended result of the application of the structure that is being addressed in the interest of compact prosecution). 
However, Weitz teaches the analogous art of droplet production using acoustic standing waves (see Weitz: Abstract). Weitz teaches that particles can be sorted by use of surface acoustic waves specifically by using an interdigitated transducer or a piezoelectric substrate, where the acoustic wave generators are located on any suitable location within the system such that they can control formation of droplets within any number of channels (see Weitz: [0041]; [0048]-[0049]; Fig 2A-2C; the examiner notes that Fig 2A describes two intersecting channels, each with acoustic energy sources, where the acoustic energy sources generate a number of nodes within the channels, regularly spaced throughout said channel, as a function of the acoustic waves being generated; that is, the acoustic energy source creates nodes that will always be in the same location within the channel as long as it operates under the same conditions; see, also, Claim Interpretation section). Weitz teaches that acoustic waves may be applied to a channel in the direction of flow to control the flow within the channel (see Weitz: [0031]-[0032]).  Further, as demonstrated by Guldiken, use of acoustic generators to produce standing waves in a fluid leads to the generation of pressure nodes that lead to particle ordering along said pressure nodes (see Guldiken: Abstract; ‘Working Principle’ section, Page 907-910). The examiner notes that the recitation of “wherein the particles in the liquid in the first channel are ordered in the direction of flow” describes a functional limitation of the actuation of the acoustic waves. As such, if the prior art is capable of achieving the claimed function, for example due to the location or arrangement of the acoustic energy source, then it will read on the claim as a whole. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the acoustic forces and piezoelectric/ultrasonic pumps of modified Bharadwaj to specifically be an interdigitated transducer or a piezoelectric substrate, on any suitable location within the system in operable communication with the channels to obtain control of flow, such as in the direction of flow, as taught by Weitz, because Weitz teaches that acoustic wave generators can control formation of droplets and also the flow within the channel (see Weitz: [0041]; [0048]-[0049]; Fig 2A-2C). The examiner notes that one of skill in the art would readily understand that the pressure nodes formed by the acoustic forces and piezoelectric/ultrasonic pumps of the combination of Bharadwaj, Pollack and Weitz would result in the ordering of particles along the evenly spaced nodes disposed longitudinally as evidenced by Guldiken.

Regarding Claim 31, modified Bharadwaj teaches all the limitations as applied to Claim 30 and further teaches wherein a first source of particles in fluid communication with the first inlet, and/or a second channel having a second inlet and a second outlet, wherein the second channel intersects the first channel between the first and second outlet (see Bharadwaj: Fig 1B; Bharadwaj: [0037]; [0055]-[0056]; the examiner notes that Bharadwaj teaches a plurality of sources containing the liquids to be processed and teaches that the liquids can contain particles such as cells or DNA), wherein the first source of acoustic energy comprises an interdigitated transducer or a piezoelectric material (see modification of Claim 1, modify the channels of Bharadwaj to have acoustic generators, such as interdigitated transducer or a piezoelectric substrate, on any suitable location within the system in operable communication with the channels as taught by Weitz), further comprising a collection region in fluid communication with the first outlet, or a droplet formation region configured to form droplets comprising a particle, wherein the droplet formation region is in fluid communication with the first outlet (see Bharadwaj: “microcapsules may be collected, e.g., from a reservoir or other outlet at the end of channel segment 108”, [0052]; “The droplets are formed as the aqueous fluid is pushed into and through that interface into channel segment 10”, [0054]).

Regarding Claim 36, modified Bharadwaj teaches all the limitations as applied to Claim 31 and further teaches further comprising a second source of particles in fluid communication with the second channel (see Bharadwaj: [0037]; [0055]-[0056]; the examiner notes that Bharadwaj teaches a plurality of sources containing the liquids to be processed and teaches that the liquids can contain particles such as cells or DNA), further comprising a second source of acoustic energy operatively coupled to the second channel, to produce an acoustic wave having one or more nodes in the second channel, wherein particles in liquid in the second channel are ordered according to the one or more nodes (see modification of Claim 1, modify the channels of Bharadwaj to have acoustic generators, such as interdigitated transducer or a piezoelectric substrate, on any suitable location within the system in operable communication with the channels as taught by Weitz; see Weitz: [0041]; [0048]-[0049]; Fig 2A-2C; the examiner notes that Fig 2A describes two intersecting channels, each with acoustic energy sources and Weitz teaches that acoustic waves may be applied to a channel in the direction of flow to control the flow within the channel in [0031]-[0032]).

Regarding Claim 38, modified Bharadwaj teaches all the limitations as applied to Claim 36 and further teaches wherein the second source of acoustic energy comprises an interdigitated transducer or a piezoelectric material (see modification of Claim 1, modify the channels of Bharadwaj to have acoustic generators, such as interdigitated transducer or a piezoelectric substrate, on any suitable location within the system in operable communication with the channels as taught by Weitz), and/or wherein the particle comprises a cell, a bead or a combination thereof (see Bharadwaj: [0037]).

Regarding Claim 39, modified Bharadwaj teaches all the limitations as applied to Claim 30 and further teaches wherein the particle comprises a cell, a bead or a combination thereof (see Bharadwaj: [0037]).

Regarding Claim 41, modified Bharadwaj teaches all the limitations as applied to Claim 1 and further teaches wherein the acoustic wave is a standing acoustic wave (see modification of Claim 1, Weitz teaches using acoustic standing waves (see Weitz: Abstract).

Regarding Claim 42, modified Bharadwaj teaches all the limitations as applied to Claim 16 and further teaches wherein the acoustic wave is a standing acoustic wave (see modification of Claim 16, Weitz teaches using acoustic standing waves (see Weitz: Abstract).

Regarding Claim 43, modified Bharadwaj teaches all the limitations as applied to Claim 30 and further teaches wherein the acoustic wave is a standing acoustic wave (see modification of Claim 30, Weitz teaches using acoustic standing waves (see Weitz: Abstract).


Response to Arguments
Applicant's Arguments, filed on Aug 16, 2022, towards the previous prior art rejections on Page(s) 6-8 have been fully considered but are moot because the arguments are towards the claim amendments and do not apply to the current rejection. However, as the examiner is relying on some of the same references as in the previous Office Action, the arguments will be addressed in the interest of compact prosecution.
Applicant argues, on Page(s) 6-7 of their Remarks, that the disclosure of Weitz excludes using a pump with acoustic sources. 
The examiner respectfully disagrees. 
Regarding the current rejection, the examiner notes that Bharadwaj and Pollack describe the use of acoustic sources with pumps while Weitz is used to specifically use an interdigitated transducer. Regarding the disclosure of Weitz, specifically, the examiner notes that Weitz describes that using pumps with their embodiment requires additional consideration in terms of system compliance dependent response times but does not describe that using a pump is an undesirable modification, especially as they describe that active valves have the advantage of guiding the flow in real time (see MPEP 2143.01). Thus, it is deemed that Weitz does not teach away from using a pump along with acoustic sources, and it would have been obvious to one skilled in the art before the filing date of the invention to modify the acoustic forces and piezoelectric/ultrasonic pumps of modified Bharadwaj to specifically be an interdigitated transducer or a piezoelectric substrate, on any suitable location within the system in operable communication with the channels to obtain control of flow, such as in the direction of flow, as taught by Weitz, because Weitz teaches that acoustic wave generators can control formation of droplets and also the flow within the channel (see Weitz: [0041]; [0048]-[0049]; Fig 2A-2C). The examiner notes that one of skill in the art would readily understand that the pressure nodes formed by the acoustic forces and piezoelectric/ultrasonic pumps of the combination of Bharadwaj, Pollack and Weitz would result in the ordering of particles along the evenly spaced nodes disposed longitudinally as evidenced by Guldiken.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH ROBINSON can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               

/Benjamin R Whatley/Primary Examiner, Art Unit 1798